Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
On December 22, 2020, Applicant amended claims 1-3, 10, 12, 13, 15, 17, and 18, canceled claims 14 and 16, and added claims 19 and 20.
From the office action mailed June 23, 2020, some of the 112(b) rejections have been overcome by amendment.  Some of the 112(b) rejections are maintained.
New in this office action are 112(b) and 102 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 1-13, 15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 1-2 recite an optical shield comprising at least one carrier element.  Claim 1 lines 5-6 recite that the optical shield and the at least one carrier element are configured as a number of discrete structures.
comprises the carrier, it is not clear what it means for the shield and the carrier to be plural discrete structures.  For example, it is not clear whether each of the shield and the carrier is a discrete structure or whether at least one or each of the shield and the carrier includes plural discrete structures.  
In an effort to understand Applicant's intent, the examiner turned to the original disclosure [figure 6], which shows an optical shield assembly [20A] comprising three carrier elements [11] identified as discrete structures [i, ii, iii].  This disclosure aggravates the confusion because it raises the question of how the spatially separated discrete structures [i, ii, iii] can constitute "one" carrier element.
Thus, the requirements of these recitations are unclear in light of Applicant's disclosure, as well as the claim language's ordinary meaning.
Claims 2-13, 15, 17-20 are rejected as depending on claim 1.
Claim 11 depends on claim 1, which recites an optical shield capable of being used with a PV cell.  Claim 11 recites that the cavities "correspond to" the surface structures disposed on the surface of "the photovoltaic cell."
It is not clear whether the PV cell of claim 2 is the same as the PV cell body of claim 1.
For the sake of compact prosecution, claim 2 has been interpreted as referring to the PV cell body of claim 1.
Applicant could overcome this rejection by first amending claim 1 as proposed above and then amending claim 2 to recite "the individual surface structures disposed on the surface of the PV cell body."
Claim 13 depends on claim 1, which is drawn to an optical shield capable of being used with a PV cell.  Claim 13 recites that the optical shield is configured to cover an entire surface of the PV cell.
It is not clear whether or not claim 13 introduces a PV cell as a necessary part of the claimed invention.  If claim 13 does not positively require a PV cell, it is not clear which structural features the optical shield must have to interact as claimed with a PV cell.

Claim Rejections - 35 USC § 102
Claim(s) 1-13, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez-Parada et al. (US 20120229911 A1), hereinafter Rodriguez-Parada.
Regarding claim 1, Rodriguez-Parada teaches a photovoltaic (PV) assembly that comprises an optical element (paragraph 0037 top).
Rodriguez-Parada (figure 1) teaches an optical element (40), which is a carrier element, comprising a number of grooves (48, 50), which are embedded optically functional cavities arranged in a predetermined optical relief pattern.  Each of the plural grooves (48, 50) is discrete with respect to the other(s).  Rodriguez-Parada teaches the grooves (48, 50), or cavities, positioned and aligned over grid lines (22), which are individual surface structures provided on a light incident surface (20A) of the cell (20).
Regarding claim 2, Rodriguez-Parada's (figure 1) grid lines (22), or surface structures, are electrodes, contacts, and fingers.
claim 3, Rodriguez-Parada (figure 1) teaches an adhesive layer (30), which is a flat base having a planar surface.  Rodriguez-Parada teaches that the grooves (48, 50), or cavities, reside between the optical element (40), or carrier, and the adhesive layer (30), or base.
Regarding claim 4, Rodriguez-Parada (figure 1) teaches that each groove (48, 50), or cavity, contains only air (paragraph 0053 top), which is an internal medium.  Rodriguez-Parada teaches that the body (42) of the optical element (40), or carrier, has an index of refraction in the range from about 1.33 to about 1.75 (paragraph 0047 top).  Rodriguez-Parada teaches that air, the internal medium, has an index of refraction equal to one (paragraph 0053 top).
Regarding claim 5, Rodriguez-Parada (figure 1) teaches that walls (48A, 48B) of the grooves (48) may be coated with a reflective coating (48R) (paragraph 0051).  Rodriguez-Parada teaches that, alternatively, in the case of un-mirrored grooves the geometric configuration of the grooves may be such that light is conveyed to the output surface by employing the mechanism of total internal reflection from the boundary walls of the grooves present within the body of the optical element (paragraph 0028 top).  Thus Rodriguez-Parada teaches that the identified cavities have a reflective function.
Rodriguez-Parada (figure 1) calls the grooves (48, 50), or cavities, "inclusions" (paragraph 0050 top).  Rodriguez-Parada teaches that the inclusions deflect light (paragraph 0030 bottom).  Thus Rodriguez-Parada teaches that the identified cavities have a deflective function.
Regarding claim 6, Rodriguez-Parada (figure 1) calls the optical element (40), or carrier, "CLOE" (paragraph 0045 bottom).  Rodriguez-Parada teaches that the CLOE 
Regarding claim 7, Rodriguez-Parada's (figure 1) grooves (48, 50), or cavities, have a V-shape.
Regarding claim 8 and claim 9, Rodriguez-Parada (figure 1) teaches that each groove (48, 60), or cavity, contains only air (paragraph 0053 top), which is a fluid medium internal to the groove (48, 50).
Regarding claim 10, Rodriguez-Parada (figure 1) teaches that walls (48A, 48B) of the grooves (48) may be coated with a reflective coating (48R) (paragraph 0051), which Rodriguez-Parada identifies as a mirror coating (paragraph 0024 bottom).  A mirror coating is a specular coating.
Regarding claim 11, Rodriguez-Parada (figure 1) teaches the grooves (48, 50), or cavities, disposed over the grid lines (22), or individual surface structures provided the light incident surface (20A) of the cell (20).
Regarding claim 13, Rodriguez-Parada (figure 3) teaches the optical element (40), or carrier, covering the entire upper surface of the cell (20).
Regarding claim 15, Rodriguez-Parada's (figure 1) grooves (48, 50), or discrete elements, form a grid.
Regarding claim 17, Rodriguez-Parada (figure 1) teaches a PV cell (20).
Regarding claim 18, Rodriguez-Parada (figure 2) teaches the optical element (40), or carrier, sits under a primary light concentrating optical element (62), which 
Regarding claim 19, Rodriguez-Parada's (figure 1) grooves (48, 50), or discrete elements, are strips extending perpendicular to the plane of the drawing paper's major surfaces.  The strips extend crosswise with respect to the adhesive layer's (30) major surfaces.
Regarding claim 20, Rodriguez-Parada's (figure 1) grooves (48, 50), or discrete elements, include boundary walls (48A) bearing a reflective coating (48R) (paragraph 0051 bottom).  The reflective coating (48R) forms thin plates or films and are arranged as rows separated left to right in the drawing.  Because Rodriguez-Parada teaches a product of manufacture, the order of the rows is necessarily predetermined.

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.

	Applicant argues that Rodriguez-Parada relates to a single optical element that includes every groove.
	In response to Applicant's argument, as written, claim 1 is open to Rodriguez-Parada interpreted in this way.  Specifically, claim 1 lines 2-3 recite at least one carrier comprising a number of cavities.  The examiner has read Rodriguez-Parada's (figure 1) optical element (40) as the claimed carrier element, with the grooves (48, 50) as the cavities.


Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Raymond (US 20140311570 A1).
Raymond (figure 3) teaches a solar power system (300) comprising a waveguide (305) made of five layers (310, 320, 330, 340, and 350), each layer comprising plural microstructures (314, 324, 334, 344, 354).   Raymond teaches solar panels/thermal collectors (364, 374) on the waveguide (305). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 9 a.m. - 3 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice before filing a response.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Magali P Slawski/Primary Examiner, Art Unit 1721